Mr. Chief Justice Clarity delivered the opinion of the court: This claim was brought to recover compensation for injury to claimant as an employe of the State of Illinois under the Workmen’s Compensation Act. The claimant was employed in line of duty on Nov. 8th, 1929, as a brakeman on a gravel train. On said date an axle of a car in the train on which he was riding, broke and the front end of the car came down upon the claimant’s left foot. The train being still in motion he was dragged some distance. He sustained an injury to his left foot about the anide. The Attorney General conies and recommends that an allowance of Thirteen Hundred ($1,300.00) Dollars be made, and on said recommendation the court allows the sum of Thirteen Hundred ($1,300.00) Dollars.